Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 Registration Nos. 333-152212 and 333-167323, and Form S-3 Registration No. 333-152211), of ENB Financial Corp of our report dated March 23, 2011, relating to our audit of the consolidated financial statements which is included in this Annual Report on Form 10-K of ENB Financial Corp for the year ended December 31, 2010. /s/S.R. Snodgrass, A.C. Wexford, Pennsylvania March 23, 2011 S.R. Snodgrass, A.C. * 2100 Corporate Drive, Suite 400 * Wexford, Pennsylvania 15090-8399 * Phone: (724) 934-0344 * Facsimile: (724) 934-0345
